Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gehring et. al. (US 20200120428) in view of Neumeyer (US20120130660).

As to Claim 1, Gehring teaches a method (method for power management of hearing aid, abstract.) comprising: obtaining, by a processing system, data related to one or more hearing instruments ( [0031] teaches Data service 120 can collect data about hearing device 105 via a direct communication link (e.g., via Bluetooth® or other short-105 or via external device 110), data including usage patterns (e.g., activation and deactivation times, features that are activated by the user or are automatically activated, charging information, etc. ; for each respective feature of one or more features ( user’s activity over a period of time,[0042] user’s life patterns, Figure 8, Table 1, [0059])  : determining, by the processing system, a feature duty cycle for the respective feature based on the data related to the one or more hearing instruments, wherein the feature duty cycle for the respective feature corresponds to an amount of time during a period in which the respective feature is anticipated to be active ( [0036], [0037] Table 1, Gehring teaches The user impact may be different for different users and may even vary depending on the current situation of the user. For example, when the user is at home, the impact of a public announcement system interface will be low, because a user typically doesn't use a public announcement system at home. In contrast, while at the airport, the impact of being able to interface with a public announcement system may be high; wherein the feature duty cycle for the respective feature corresponds to an amount of time during a period in which the respective feature is anticipated to be active (FIG. 9 can generate an estimate on when the hearing a device will next be charged by the user. In some embodiments, the system can include a model which allows the system to estimate the time until the hearing device will be charged again. Several factors contribute to this estimate: the general life patterns of the hearing device user, e.g. average time of the day when the hearing device is charged, weekday vs. weekend charging time, the location of the hearing device, e.g. vacation behavior vs. work day behavior, the schedule (calendar) of the hearing device user, e.g. birthday vs. regular work day, late meetings, date/time of  Regarding the following: determining, by the processing system, an energy cost for the respective feature at least based on the feature duty cycle for the respective feature and a power consumption rate of the respective feature; and calculating, by the processing system, a battery life of one or more batteries in the one or more hearing instruments at least based on the energy costs for each feature of the one or more features, Gehring teaches a power profile learning module 350 that predicts user’s activity and/or remaining battery life of the hearing aid 300 under different operating scenarios. Certain features may be completely deactivated while the user is in a certain location. These features then be activated or deactivated when the user is in a specified location that is individual’s home. Thus, the power profile becomes a dynamically updated schedule to maximize the user experience while minimizing the battery drain. Further, on Figures 6, dynamically modifying one or more operational characteristics for proactive management of the battery. [0051]. Modification of operational characteristics include performance adaptation that includes reduction in amount of sound amplification [0062] and functionality adaptation such as stopping audio streaming, binaural communication ... [0063], thus proactive power management can increase or decrease functionality. Gehring does not explicitly teach “…an energy cost for the respective feature... and a battery life of one or more batteries in the one or more hearing instruments at least based on the energy costs for each feature of the one or more features”. However, since Gehring teaches proactive power management and power profile learning module to predict the user’s activities and estimating life patterns 
As to Claim 2, Gehring in view of Neumeyer teaches the limitations of Claim 1, and regarding the following: wherein obtaining data related to the one or more hearing instruments includes obtaining, by the processing system, data indicating answers of a user of the one or more hearing instruments to a questionnaire, Gehring teaches on [0035] Data service 120 can collect data about hearing device 105 via a direct communication link (e.g., via Bluetooth® or other short-range communication protocol) with hearing device 105 or via external device 110. The data collected can include model information, hardware configurations, software configurations, number of battery cycles, location, local environmental conditions (e.g., temperature, humidity, altitude, etc.), usage patterns (e.g., activation and deactivation times, features that are activated by the user or are automatically activated, charging information, etc.), user preferences, and the like. This data may be collected for many individuals, stored in data repository 150 and used by the artificial intelligence and machine learning engine 155 to create power management profile that adjusting the one or more characteristics of hearing device 105 to maximize user experience while ensuring the battery will last until the next recharge cycle. Since the power consumption of hearing device 105 is heavily influenced by the user's behavior, artificial intelligence and machine learning engine 155 can take this into account. Gehrig in view of Neumeyer does not explicitly teach data indicating answers of a user of the one or more hearing instruments to a questionnaire. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to collect data based on a questionnaire that is answered by the user via user interface as taught Gehring, Figure 10 #1005 for 
As to Claim 3, Gehring in view of Neumeyer teaches the limitations of Claim 1, and wherein, for at least one feature of the one or more features, determining the feature duty cycle for the at least one feature comprises determining, by the processing system, the feature duty cycle for the at least one feature based on the answers, Gehrig teaches [0060] and [0061] the system can include a model which allows the system to estimate the time until the hearing device will be charged again. Several factors contribute to this estimate: the general life patterns of the hearing device user, e.g. average time of the day when the hearing device is charged, weekday vs. weekend charging time, the location of the hearing device, e.g. vacation behavior vs. work day behavior, the schedule (calendar) of the hearing device user, e.g. birthday vs. regular work day, late meetings, date/time of the estimation, summer vs. winter behavior (watch more TV in winter), week vs. weekend (work vs. time off), time of day (watch TV in the evenings), time of usage since last recharge.[0061] Adaptation of the hearing device functionality can be used both for reducing power consumption by reducing the performance of functionality of the hearing device or by reducing the functionality itself. The reductions (or re-instantiations) may be done based on the user's behavior, (e.g., rarely used functionality is reduced before often used functionality). The system may learn the user's behavior (e.g. if wireless functionality is rarely used, this may be the first feature reduced). Reductions may also be done based on the user's preferences (e.g., the user determines the priority of functionality to be reduced) in some embodiments. Some embodiments can adapt the behavior according to the user's preferences. In some 
As to Claim 4, Gehring in view of Neumeyer teaches the limitations of Claim 1, and wherein obtaining data related to the one or more hearing instruments includes obtaining, by the processing system, historical usage data of the one or more hearing instruments, proactive power management of a hearing device can include predicting (e.g., based on user preferences, historical usage patterns of the hearing device [0004], [0042] of the Gehrig. 
As to Claim 5, Gehring in view of Neumeyer teaches the limitations of Claim 4, and wherein, for at least one feature of the one or more features, determining the feature duty cycle of the feature comprises determining, by the processing system, the feature duty cycle of the at least one feature based on the historical usage data of the one or more hearing instruments, [0042] teaches Proactive power manager 250 can dynamically set a power profile with customized operational characteristics. In some embodiments, proactive power manager 250 can monitor various system states (e.g., remaining battery capacity, age of battery, temperature, current hardware and/or software configurations/activity, etc.), user activity (e.g., historical activity, predicted activity, location, calendar, etc.), user preferences, predictions to next recharge, and/or other factors. This information can be used to create customized power profile that is 
As to Claim 6, Gehring in view of Neumeyer teaches the limitations of Claim 1, and wherein calculating the battery life of the one or more batteries in the one or more hearing instruments comprises: determining, by the processing system, remaining energy for the one or more batteries in the one or more hearing instruments; calculating, by the processing system, an energy cost for the one or more hearing instruments based on the energy cost for each feature of the one or more features; and calculating, by the processing system, the battery life of the one or more batteries in the one or more hearing instruments based on the remaining energy for the one or more batteries and the energy cost for the one or more hearing instruments, Gehrig teaches on [0034] In the embodiments illustrated in FIG. 1, external computing device 110 includes application 115 which is uses monitoring operation 125 to monitor the usage of hearing device 105, uses prediction operation 130 to develop a battery load profile over a period of time (e.g., rest of the day, next two days, etc.), uses estimation operation 135 to estimate a time or duration remaining until the battery is drained, uses estimation operation 140 to estimate a time or duration to initiation of the next recharge cycle, and uses generation operation 145 to generate a power management plan that can be implemented on hearing device 105. By using estimating the time or duration until the next recharge of the battery, the power management plan can ensure the hearing device will last sufficiently long (e.g., through the end of the day) while having the least impact on the user's experience (e.g., providing the most features). Also, Neumeyer 
As to Claim 7, Gehring in view of Neumeyer teaches the limitations of Claim 1, and further comprising: generating, by the processing system, a power consumption report; and presenting the power consumption report, Gehring on [0059], Figure 8 teaches s illustrated in FIG. 8 factors that can be used to determine the  power consumption of the hearing device and thus the rate of depletion of the battery can include user's life patterns, user's preferences, calendar entries, user's location, and the like.
As to Claim 8, Gehring in view of Neumeyer teaches the limitations of Claim 7, and further comprising: receiving, for at least one feature of the one or more features, a user input indicating an updated feature duty cycle for the respective feature; generating, for each feature of the at least one feature, an updated energy cost at least based on the updated feature duty cycle for the respective feature and the power consumption rate of the respective feature( determining the power consumption and the rate of battery depletion based on user’s life patterns, user’s preferences, calendar, location etc, Table 1, [0059], [0060]Figure 8 and also Figure 5 shows the flowchart for estimating battery life) ; and calculating, by the processing system, an updated battery life of the one or more batteries in the one or more hearing instruments at least based on the updated energy cost for each feature of the at least one feature ( proactive power management  for dynamically modifying operational characteristics, Figure 6, [0051] and [0042] teaches the proactive power manager 250 can dynamically set a power profile with customized operational characteristics. See at least [0042 where the power consumption report is generated at least based on the updated battery life of the battery in the one or more hearing instruments, Gehring teaches [0045], the power profile becomes dynamically updated schedule to maximize user’s experience and minimizing battery drain. Neumeyer teaches on [0020] Power consumption monitor 109 includes memory 110, which stores an energy characterization table 112, an operations table 116, and a battery life counter 114. Energy characterization table 112 includes an entry for each operation of device 101 representing the energy used over a specific time period for that operation. Operations table 116 is used by controller 106 to store operational information. For example, controller 106 adds an entry into operations table 116 including the start time and the end time for each operation. Energy counter 114 models the remaining charge value of the battery 120. In one instance, energy counter 
As to Claim 9, Gehring in view of Neumeyer teaches the limitations of Claim 7, and further comprising entering into a power conservation mode based on the battery life of the one or more batteries in the one or more hearing instruments, wherein entering into the power conservation mode comprises: determining, by the processing system, the battery life of the one or more batteries in the one or more hearing instruments is below a threshold battery life; and for at least one feature of the one or more features of the one or more hearing instrument setting the feature duty cycle to zero, ( Adaptation of hearing aid functionality for reducing power consumption by reducing the performance of functionality , [0061], such as reducing sound amplification …[0063] , reducing wireless functionality [0062], [0045] teaches some features are completely deactivated to minimize battery drain, and dynamically reducing operations when the battery power 
As to Claim 10, Gehring teaches a computing system comprising: one or more devices comprising one or more processors configured to: (method for power management of hearing aid, abstract.) comprising: obtain data related to one or more hearing instruments; for each respective feature of one or more features ( [0031] teaches Data 120 can collect data about hearing device 105 via a direct communication link (e.g., via Bluetooth® or other short-range communication protocol) with hearing device 105 or via external device 110), data including usage patterns (e.g., activation and deactivation times, features that are activated by the user or are automatically activated, charging information, etc. ; for each respective feature of one or more features ( user’s activity over a period of time,[0042] user’s life patterns, Figure 8, Table 1, [0059]) : determine a feature duty cycle for the respective feature based on the data related to the one or more hearing instruments, wherein the feature duty cycle for the respective feature corresponds to an amount of time during a period in which the respective feature is anticipated to be active; determine, an energy cost for the respective feature at least based on the respective feature duty cycle for the respective feature and a power consumption rate of the respective feature; and calculate a battery life of one or more batteries in the one or more hearing instruments at least based on the energy costs for each feature of the one or more features, ([0036], [0037] Table 1, Gehring teaches The user impact may be different for different users and may even vary depending on the current situation of the user. For example, when the user is at home, the impact of a public announcement system interface will be low, because a user typically doesn't use a public announcement system at home. In contrast, while at the airport, the impact of being able to interface with a public announcement system may be high; wherein the feature duty cycle for the respective feature corresponds to an amount of time during a period in which the respective feature is anticipated to be active (FIG. 9 can generate an estimate on when the hearing a device will next be charged by the user. In some embodiments, the system can include a model which allows the  Regarding the following: determining, by the processing system, an energy cost for the respective feature at least based on the feature duty cycle for the respective feature and a power consumption rate of the respective feature; and calculating, by the processing system, a battery life of one or more batteries in the one or more hearing instruments at least based on the energy costs for each feature of the one or more features, Gehring teaches a power profile learning module 350 that predicts user’s activity and/or remaining battery life of the hearing aid 300 under different operating scenarios. Certain features may be completely deactivated while the user is in a certain location. These features then be activated or deactivated when the user is in a specified location that is individual’s home. Thus, the power profile becomes a dynamically updated schedule to maximize the user experience while minimizing the battery drain. Further, on Figures 6, dynamically modifying one or more operational characteristics for proactive management of the battery. [0051]. Modification of operational characteristics include performance adaptation that includes reduction in amount of sound amplification [0062] and functionality adaptation such as stopping audio streaming, binaural communication an energy cost for the respective feature... and a battery life of one or more batteries in the one or more hearing instruments at least based on the energy costs for each feature of the one or more features”. However, since Gehring teaches proactive power management and power profile learning module to predict the user’s activities and estimating life patterns using user’s life behavior, [0059]- [0060], [0045], [[0042] and [0051], estimating the energy cost for each activity based on user’s life pattern would be obvious to determine power consumption and thus predicting battery profile. Neumeyer in related field (Battery monitoring) teaches on [0020] [0020] Power consumption monitor 109 includes memory 110, which stores an energy characterization table 112, an operations table 116, and a battery life counter 114. Energy characterization table 112 can be generated in a lab for a closed system, such as device 101. Energy characterization table 112 includes an entry for each operation of device 101 representing the energy used over a specific time period for that operation. Operations table 116 is used by controller 106 to store operational information. For example, controller 106 adds an entry into operations table 116 including the start time and the end time for each operation. Energy counter 114 models the remaining charge value of the battery 120. In one instance, Energy counter 114 is a number between the maximum charge value of the battery and zero. In operation, as electronic device 101 performs operations, controller 106 updates operations table 116 and periodically controls energy counter 114 to accurately represent the remaining charge value of the battery 120 using energy characterization table 112 and operations table 116. Controller 106 may periodically control the energy counter 114 or may control 

As to Claim 11, Gehring in view of Neumeyer teaches the limitations of Claim 10, and wherein the one or more processors are configured to, as part of obtaining data related to the one or more hearing instruments, obtain data indicating answers of a user of the one or more hearing instruments to a questionnaire, Gehring teaches on [0035] Data service 120 can collect data about hearing device 105 via a direct communication link (e.g., via Bluetooth® or other short-range communication protocol) with hearing device 105 or via external device 110. The data collected can include model information, hardware configurations, software configurations, number of battery cycles, location, local environmental conditions (e.g., temperature, humidity, altitude, etc.), usage patterns (e.g., activation and deactivation times, features that are activated by the user or are automatically activated, charging information, etc.), user preferences, and the like. This data may be collected for many individuals, stored in data repository 150 and used by the artificial intelligence and machine learning engine 155 to create power management profile that adjusting the one or more characteristics of hearing device 105 to maximize user experience while ensuring the battery will last until 105 is heavily influenced by the user's behavior, artificial intelligence and machine learning engine 155 can take this into account. Gehrig in view of Neumeyer does not explicitly teach data indicating answers of a user of the one or more hearing instruments to a questionnaire. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to collect data based on a questionnaire that is answered by the user via user interface as taught Gehring, Figure 10 #1005 for accurate diagnostic of the user’s life patterns, preferences and user’s location for proper fitting of the hearing aid.  
As to Claim 12, Gehring in view of Neumeyer teaches the limitations of Claim 11, and wherein, for at least one feature of the one or more features, determining the feature duty cycle for the at least one feature comprises determining, by the processing system, the feature duty cycle for the at least one feature based on the answers, Gehrig teaches [0060] and [0061] the system can include a model which allows the system to estimate the time until the hearing device will be charged again. Several factors contribute to this estimate: the general life patterns of the hearing device user, e.g. average time of the day when the hearing device is charged, weekday vs. weekend charging time, the location of the hearing device, e.g. vacation behavior vs. work day behavior, the schedule (calendar) of the hearing device user, e.g. birthday vs. regular work day, late meetings, date/time of the estimation, summer vs. winter behavior (watch more TV in winter), week vs. weekend (work vs. time off), time of day (watch TV in the evenings), time of usage since last recharge.[0061] Adaptation of the hearing device functionality can be used both for reducing power consumption by reducing the performance of 
As to Claim 13, Gehring in view of Neumeyer teaches the limitations of Claim 10, and wherein obtaining data related to the one or more hearing instruments includes obtaining, by the processing system, historical usage data of the one or more hearing instruments, proactive power management of a hearing device can include predicting (e.g., based on user preferences, historical usage patterns of the hearing device [0004], [0042] of the Gehrig. 

As to Claim 14, Gehring in view of Neumeyer teaches the limitations of Claim 13, and wherein, for at least one feature of the one or more features, determining the feature duty cycle of the feature comprises determining, by the processing system, the feature duty cycle of the at least one feature based on the historical usage data of the one or more hearing instruments, [0042] teaches Proactive power manager 250 can dynamically set a power profile with customized operational characteristics. In some embodiments, proactive power manager 250 can monitor various system states (e.g., remaining battery capacity, age of battery, temperature, current hardware and/or software configurations/activity, etc.), user activity (e.g., historical activity, predicted activity, location, calendar, etc.), user preferences, predictions to next recharge, and/or other factors. This information can be used to create customized power profile that is unique to the user and changes based on the situation. In some embodiments, power profile learning module 255 can use artificial intelligence or machine learning to learn about the user.
As to Claim 15, Gehring in view of Neumeyer teaches the limitations of Claim 13, and wherein the one or more processors are configured to, as part of calculating the battery life of the one or more batteries in the one or more hearing instruments: determine remaining energy for the one or more batteries in the one or more hearing instruments; calculate an energy cost for the one or more hearing instruments based on the energy cost for each feature of the one or more features; and calculate the battery life of the one or more batteries in the one or more hearing instruments based on the remaining energy for the one or more batteries and the energy cost for the one or more hearing instruments, Gehrig teaches on [0034] In the embodiments illustrated in FIG. 1, external computing device 110 includes application 115 which is uses monitoring operation 125 to monitor the usage of hearing device 105, uses prediction operation 130 to develop a battery load profile over a period of time (e.g., rest of the 135 to estimate a time or duration remaining until the battery is drained, uses estimation operation 140 to estimate a time or duration to initiation of the next recharge cycle, and uses generation operation 145 to generate a power management plan that can be implemented on hearing device 105. By using estimating the time or duration until the next recharge of the battery, the power management plan can ensure the hearing device will last sufficiently long (e.g., through the end of the day) while having the least impact on the user's experience (e.g., providing the most features). Also, Neumeyer teaches on [0020] Power consumption monitor 109 includes memory 110, which stores an energy characterization table 112, an operations table 116, and a battery life counter 114. Energy characterization table 112 includes an entry for each operation of device 101 representing the energy used over a specific time for that operation. Operations table 116 is used by controller 106 to store operational information. For example, controller 106 adds an entry into operations table 116 including the start time and the end time for each operation. Energy counter 114 models the remaining charge value of the battery 120. In one instance, energy counter 114 is a number between the maximum charge value of the battery and zero. In operation, as electronic device 101 performs operations, controller 106 updates operations table 116 and periodically controls energy counter 114 to accurately represent the remaining charge value of the battery 120 using energy characterization table 112 and operations table 116. Controller 106 may periodically control the energy counter 114 or may control the energy counter 114 in response to detecting a user-selection or an energy consuming operation.
As to Claim 16, Gehring in view of Neumeyer teaches the limitations of Claim 10, and further comprising: generate a power consumption report; and present the power consumption report, Gehring on [0059], Figure 8 teaches s illustrated in FIG. 8 factors that can be used to determine the  power consumption of the hearing device and thus the rate of depletion of the battery can include user's life patterns, user's preferences, calendar entries, user's location, and the like.
As to Claim 17, Gehring in view of Neumeyer teaches the limitations of Claim 16, and wherein the one or more processors are further configured to: receive, for at least one feature of the one or more features, a user input indicating an updated feature duty cycle for the respective feature; generate, for each feature of the at least one feature, an updated energy cost at least based on the updated feature duty cycle for the respective feature ( determining the power consumption and the rate of battery depletion based on user’s life patterns, user’s preferences, calendar, location etc, Table 1, [0059], [0060]Figure 8 and also Figure 5 shows the flowchart for estimating battery life) ; and calculate an updated battery life of the one or more batteries in the one or more hearing instruments at least based on the updated energy cost for each feature of the at least one feature ( proactive power management  for dynamically modifying operational characteristics, Figure 6, [0051] and [0042] teaches the proactive power manager 250 can dynamically set a power profile with customized operational characteristics. See at least [0042 where the power consumption report is generated at least based on the updated battery life of the battery in the one or more hearing instruments, Gehring teaches [0045], the power profile becomes dynamically updated schedule to maximize user’s experience and minimizing battery drain. Neumeyer teaches on [0020] Power 
As to Claim 18, Gehring in view of Neumeyer teaches the limitations of Claim 10, and wherein the one or more processors are further configured to cause the one or more hearing instruments to enter into a power conservation mode based on the battery life of the one or more batteries in the one or more hearing instruments, wherein the one or more processors are configure to, as part of causing the one or more hearing instruments to enter into the power conservation mode: determine the battery life of the one or more batteries in the one or more hearing instruments is below a threshold battery life; and for at least one feature of the one or more features of the one or more hearing instrument set the feature duty cycle to zero, ( Adaptation of hearing aid 
As to Claim 19, Gehring in view of Neumeyer teaches the limitations of Claim 10, and wherein the one or more devices include the one or more hearing instruments, Gehrig teaches on [0036] teaches Binaural hearing device.

As to Claim 20, Gehring in view of Neumeyer teaches the limitations of Claim 10, and wherein the one or more devices include computing devices comprising one or more communication units configured to communicate with the one or more hearing instruments, Gehring teaches on [0038] Some embodiments may allow for direct connectivity of hearing device 105 to the Internet, (e.g., without going through Bluetooth® to a smartphone). In these embodiments, the smartphone or other external computing device (e.g., wearable, tablet, computer, etc.) may merely be used to control/parameterize the proactive power management, while much of the computation may move to the cloud.
As to Claim 21, Gehring teaches a non-transitory computer-readable data storage medium having instructions stored thereon that when executed cause a processing system (method for power management of hearing aid, abstract.) to: obtain data related to one or more hearing instruments  ( [0031] teaches Data service 120 can collect data 105 via a direct communication link (e.g., via Bluetooth® or other short-range communication protocol) with hearing device 105 or via external device 110), data including usage patterns (e.g., activation and deactivation times, features that are activated by the user or are automatically activated, charging information, etc; for each respective feature of one or more features ( user’s activity over a period of time,[0042] user’s life patterns, Figure 8, Table 1, [0059])  : determine, by the processing system, a feature duty cycle for the respective feature based on the data related to the one or more hearing instruments, wherein the feature duty cycle for the respective feature corresponds to an amount of time during a period in which the respective feature is anticipated to be active ( [0036], [0037] Table 1, Gehring teaches The user impact may be different for different users and may even vary depending on the current situation of the user. For example, when the user is at home, the impact of a public announcement system interface will be low, because a user typically doesn't use a public announcement system at home. In contrast, while at the airport, the impact of being able to interface with a public announcement system may be high; wherein the feature duty cycle for the respective feature corresponds to an amount of time during a period in which the respective feature is anticipated to be active (FIG. 9 can generate an estimate on when the hearing a device will next be charged by the user. In some embodiments, the system can include a model which allows the system to estimate the time until the hearing device will be charged again. Several factors contribute to this estimate: the general life patterns of the hearing device user, e.g. average time of the day when the hearing device is charged, weekday vs. weekend charging time, the location of the hearing device, e.g. vacation behavior vs. work day behavior, the  Regarding the following: determining, by the processing system, an energy cost for the respective feature at least based on the feature duty cycle for the respective feature and a power consumption rate of the respective feature; and calculating, by the processing system, a battery life of one or more batteries in the one or more hearing instruments at least based on the energy costs for each feature of the one or more features, Gehring teaches a power profile learning module 350 that predicts user’s activity and/or remaining battery life of the hearing aid 300 under different operating scenarios. Certain features may be completely deactivated while the user is in a certain location. These features then be activated or deactivated when the user is in a specified location that is individual’s home. Thus, the power profile becomes a dynamically updated schedule to maximize the user experience while minimizing the battery drain. Further, on Figures 6, dynamically modifying one or more operational characteristics for proactive management of the battery. [0051]. Modification of operational characteristics include performance adaptation that includes reduction in amount of sound amplification [0062] and functionality adaptation such as stopping audio streaming, binaural communication ... [0063], thus proactive power management can increase or decrease functionality. Gehring does not explicitly teach “…an energy cost for the respective feature... and a battery life of one or more batteries in the one or more hearing instruments at least based on the energy costs for each feature of the one or more features”. However, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SUNITA JOSHI/Primary Examiner, Art Unit 2651